DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/23/2021 and reviewed by the Examiner. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite because claim 20 appears to be reciting the step of using/assembling the product while dependent on the apparatus claim.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12-13, 16-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dev (Foreign Pat. No. TW-M332462-U).
Regarding claim 1, Dev teaches a grab bar comprising:  	a continuous support bar (Dev; 2) extending between a first end and a second end vertically spaced apart from the first end and having a triangular shape, the continuous support bar having a top section (Dev; D1 see annotated figure below) extending away from the first end (Dev; end at 21), a bottom section (Dev; D2 see annotated figure below) extending away from the second end (Dev; end at 25) and angling upward toward the top section, and a bend (Dev; D3 see annotated figure below) formed between and connecting the top section and the bottom section; and  	a brace member (Dev; D4 see annotated figure below) coupled to and extending between the top section and the bottom section.  
Regarding claim 2, Dev teaches the bottom section (Dev; D2) angles upward toward the top section to form an angle of between about 3 degrees and about 20 degrees with the top section.  
Regarding claim 3, Dev teaches the bottom section (Dev; D2) angles upward toward the top section to form an angle of between about 5 degrees and about 10 degrees with the top section.  
Regarding claim 4, Dev teaches the bend (Dev; D3) extends tangentially away from the top section at a top end and tangentially away from the bottom section at a bottom end.  
Regarding claim 12, Dev teaches the bend (Dev; D3) is defined by an angle greater than 150 degrees.  
Regarding claim 13, Dev teaches the brace member (Dev; D4) is a vertical bar extending perpendicular to the top section of the continuous support bar.  
Regarding claim 16, Dev teaches a crossbar (Dev; 21) coupled to the first end, the crossbar extending orthogonally relative to the continuous support bar.  
Regarding claim 17, Dev teaches the grab bar is pivotably coupled to a support base (Dev; 1) via the crossbar (Dev; 21).  
Regarding claim 18, Dev teaches a swing-up grab bar assembly comprising:  	a grab bar (Dev; 2) comprising: a continuous support bar (Dev; bar of 2) extending between a first end (Dev; top end near 21) and a second end (Dev; bottom end near 25) vertically spaced apart from the first end, the continuous support bar having a top section (Dev; D1) extending away from the first end, a bottom section (Dev; D2) extending away from the second end and angling upward toward the top section, and  	a bend (Dev; D3) formed between and connecting the top section and the bottom section;  	a brace member (Dev; D4) coupled to and extending between the top section and the bottom section; and a cross member (Dev; 21) coupled to the first end and extending outward, orthogonally, beyond the top section in two opposing directions to form a pivot pin; and a support member (Dev; 1) having collars (Dev; 11) spaced apart from one another and extending perpendicularly away from a support base, the collars each receiving a portion of the pivot pin (Dev; 24) therein to form a pivotable coupling between the support member and the grab bar.  
Regarding claim 19, Dev teaches the support base (Dev; 1) includes at least one mounting hole (Dev; D5) formed therethrough.  

    PNG
    media_image1.png
    515
    494
    media_image1.png
    Greyscale

Regarding claim 20, Dev teaches couplings securing ends of the pivot pin (Dev; 24) to the collars (Dev; 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dev (Foreign Pat. No. TW-M332462-U) in view of Bertoldo (U.S. Pat. No. 3286283).
Regarding claim 5, Dev teaches the bottom section (Dev; D2) of the continuous support bar (Dev; 2) includes a first section (Dev; section of D2 near 25) extending away from the second end, a second section (Dev; section of D2 near D3) extending away from the bend toward the first section.
However, Dev is silent to disclose a bottom bend.
Bertoldo teaches a bottom bend (Bertold; Fig. 4; bend near 12’) formed between the first section and the second section (Bertoldo; sections at sides  of 12’).
Dev and Bertoldo are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Dev having the  bend as disclosed by Bertoldo. The motivation would have been to provide the desired inclination. Additionally, it would have been the obvious matter of design choice. Therefore, it would have been obvious to modify Dev as specified in claim 5.
  Regarding claim 6, Dev as modified teaches the first section (Bertoldo; section  at 12’) extends away from the second end approximately parallel to the top section (Dev; D1) of the continuous support bar.  
Regarding claim 7, Dev teaches the brace member (Dev; D4) extends perpendicularly between the top section (Dev; D1) and the first section of the bottom section (Dev; 2).  
Regarding claim 8, Dev teaches the brace member (Dev; D4) is coupled to the top section (Dev; D1) and the first section of the bottom section (Dev; D2).  
Regarding claim 9, Dev as modified teaches the brace member (Dev; D4) is coupled to the bottom section (Dev; D2) proximate the bottom bend (Bertoldo; bend near 12’).  
Regarding claim 10, Dev teaches the brace member (Dev; D4) is coupled to the first section of the bottom section (Dev; D2).  
Regarding claim 11, Dev as modified teaches the second section (Dev; section of D2 near D3) is longer than the first section (Dev; section of D2 near 25).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dev (Foreign Pat. No. TW-M332462-U) in view of Swanson (U.S. Pat. No. 4250815).
Regarding claim 14, Dev teaches the grab bar. However, Dev does not explicitly teach a second brace member coupled to and extending between the top section and the bottom section of the continuous support bar.
Swanson teaches a first and second brace members (Swanson; Fig. 2; 68, 60) coupled to and extending between the top section and the bottom section of the continuous support bar. Providing brace members is old and well known in the art as evidenced by Swanson. Dev and Swanson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Dev having the a second brace member. The motivation would have been provide appropriate grip during the retention. Therefore, it would have been obvious to modify Dev as specified in claim 14.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dev (Foreign Pat. No. TW-M332462-U) in view of Kogyo (Foreign Pat. No. JP-H10-245957-A).
Regarding claim 15, Dev teaches the brace member.
However, Dev does not explicitly teach the brace member has a triangular shape. Kogyo teaches the brace member (Kogyo; 26) has a triangular shape and at least one base of the triangular shape extends coincidentally with the top section (Kogyo; top section of a) of the continuous support bar.  
Dev and Kogyo are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Dev having the brace that has a triangular shape. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Dev as specified in claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631